Exhibit 10.2
 
THIS WARRANT AND THE SECURITIES ISSUABLE UPON THE EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR REGISTERED OR
QUALIFIED UNDER ANY APPLICABLE STATE SECURITIES LAWS. THEY MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF (A) AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND
REGISTRATION OR QUALIFICATION UNDER ANY APPLICABLE STATE SECURITIES LAWS OR (B)
AN OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE COMPANY THAT
SUCH REGISTRATION AND QUALIFICATION ARE NOT REQUIRED PURSUANT TO AN EXEMPTION
UNDER SUCH ACT AND SECURITIES LAWS.
 
 

Warrant No. [__]  Date of Issuance: _______, 20__

 
ROCKDALE RESOURCES CORPORATION
 
WARRANT TO PURCHASE COMMON STOCK
 
This Warrant to Purchase Common Stock (this “Warrant”) is issued to Zel C. Khan,
an individual, and a Texas resident (the “Executive”), by Rockdale Resources
Corporation, a Colorado corporation (the “Company”). The Executive acknowledges
that this Warrant is issued pursuant to the Executive Employment Agreement by
and between the Company and Executive effective as of October 1, 2015, pursuant
to which Executive has agreed to serve as the Chief Executive Officer and
President of the Company.
 
1.         Purchase of Shares. Subject to the terms and conditions of this
Warrant, the Executive is entitled, upon surrender of this Warrant at the
principal office of the Company (or at such other place as the Company shall
notify the Executive in writing), to purchase from the Company shares of the
Company’s Common Stock, $0.001 par value per share (the “Shares”), subject to
adjustment pursuant to Section 8.
 
2.         Purchase Price. The purchase price for the Shares shall be $0.20 per
share of Common Stock, subject to adjustment pursuant to Section 8 (such price,
as adjusted from time to time, is herein referred to as the “Exercise Price”).
 
3.         Exercise Period. This Warrant shall be exercisable, in whole or in
part, during the term commencing on the Date of Issuance of this Warrant (set
forth above) and ending at 5:00 p.m. on the date 36 months from Date of
issuance; provided, however, that in the event of (a) the closing of the sale or
transfer of all or substantially all of the Company’s assets, or (b) the closing
of the acquisition of the Company by another entity (other than an entity
controlled or affiliated with the Executive) by means of merger, consolidation
or other transaction or series of related transactions, resulting in the
exchange of the outstanding shares of the Company’s capital stock such that the
shareholders of the Company prior to such transaction own, directly or
indirectly, less than 50% of the voting power of the surviving entity, this
Warrant shall, on the date of such event, no longer be exercisable and become
null and void. In the event of a proposed transaction of the kind described
above, the Company shall notify the Executive of the Warrant at least 30 days
prior to the consummation of such event or transaction.
 
Page 1 of 6
Warrant No. [ ]

 
 

--------------------------------------------------------------------------------

 
 
4.        Method of Exercise. While this Warrant remains outstanding and
exercisable in accordance with Section 3, the Executive may exercise, in whole
or in part, the purchase rights evidenced by this Warrant. Such exercise shall
be effected by:
 
(a) the surrender of the Warrant, together with a duly executed copy of the form
of exercise notice attached hereto as Exhibit A, to the Secretary of the Company
at its principal offices; and
 
(b) the payment to the Company of an amount equal to the aggregate Exercise
Price for the number of Shares being purchased.
 
The Executive understands that (a) the Warrant and, (b) until such time as
Shares have been registered under the Securities Act, if ever, or, may be sold
pursuant to Rule 144 under the Securities Act without any restriction as to the
number of securities as of a particular date that can then be immediately sold,
the Shares shall bear a restrictive legend in substantially the following form
(and a stop-transfer order may be placed against transfer of the certificates
for such securities):
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER SAID ACT, OR AN
OPINION OF COUNSEL, IN FORM, SUBSTANCE AND SCOPE REASONABLY SATISFACTORY TO
COUNSEL TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT.
 
 5.       Certificates for Shares. Upon the exercise of the purchase rights
evidenced by this Warrant, one or more certificates for the number of shares of
common stock (the “Shares”) so purchased shall be issued as soon as practicable
thereafter, and in any event within 30 days of the delivery of the exercise
notice and aggregate Exercise Price.
 
6.        Issuance of Shares. Except as otherwise provided herein, the Company
covenants that the Shares, when issued pursuant to the exercise of this Warrant,
will be duly and validly issued, fully paid and non-assessable and free from all
taxes, liens and charges with respect to the issuance thereof.
 
7.        Adjustment of Exercise Price and Number of Shares. The number of
Shares purchasable upon exercise of this Warrant and the Exercise Price shall be
subject to adjustment from time to time as follows:
 
(a) Subdivisions, Combinations and Other Issuances. If the Company shall at any
time prior to the expiration of this Warrant subdivide its common stock (“Common
Stock”), by split-up or otherwise, or combine its Common Stock, or issue
additional shares of its Common Stock as a dividend with respect to any shares
of its Common Stock, the number of Shares issuable on the exercise of this
Warrant shall forthwith be proportionately increased in the case of a
subdivision or stock dividend, or proportionately decreased in the case of a
combination. Appropriate adjustments shall also be made to the Exercise Price
payable per Share, but the aggregate Exercise Price payable for the total number
of Shares purchasable under this Warrant (as adjusted) shall remain the same.
Any adjustment under this Section 8(a) shall become effective at the close of
business on the date the subdivision or combination becomes effective, or as of
the record date of such dividend, or in the event that no record date is fixed,
upon the making of such dividend.
 
Page 2 of 6
Warrant No. [ ]

 
 

--------------------------------------------------------------------------------

 
 
(b) Reclassification, Reorganization, and Consolidation. Subject to Section 3,
above, in the case of any reclassification, capital reorganization, or change in
the capital stock of the Company (other than as a result of a subdivision,
combination or stock dividend provided for in Section 8(a)), then, as a
condition of such reclassification, reorganization or change, lawful provision
shall be made, and duly executed documents evidencing the same from the Company
or its successor shall be delivered to the Executive, so that the Executive
shall have the right at any time prior to the expiration of this Warrant to
purchase, at a total price equal to that payable upon the exercise of this
Warrant, the kind and amount of shares of stock and other securities or property
receivable in connection with such reclassification, reorganization or change by
a holder of the same number and type of securities as were purchasable as Shares
by the Executive immediately prior to such reclassification, reorganization or
change. In any such case, appropriate provisions shall be made with respect to
the rights and interest of the Executive so that the provisions hereof shall
thereafter be applicable with respect to any shares of stock or other securities
or property deliverable upon exercise hereof, and appropriate adjustments shall
be made to the Exercise Price per Share payable hereunder, provided the
aggregate Exercise Price shall remain the same.
 
(c) Notice of Adjustment. When any adjustment is required to be made in the
number or kind of shares purchasable upon exercise of this Warrant, or in the
Exercise Price, the Company shall promptly notify the Executive of such event
and of the number of Shares or other securities or property thereafter
purchasable upon exercise of this Warrant.
 
8.         No Fractional Shares or Scrip. No fractional Shares or scrip
representing fractional Shares shall be issued upon the exercise of this
Warrant, but in lieu of such fractional Shares the Company shall issue one
additional whole Share of Common Stock.
 
9.         No Shareholder Rights. Prior to the exercise of this Warrant, the
Executive shall not be entitled to any rights of a shareholder with respect to
the Shares, including without limitation, the right to vote such Shares, receive
dividends or other distributions thereon, exercise preemptive rights or be
notified of shareholder meetings, and the Executive shall not be entitled to any
notice or other communication concerning the business or affairs of the Company.
 
10.      Successors and Assigns. Subject to the restrictions on transfer
described in Section 12 below, the rights and obligations of the Company and the
Executive shall be binding on and benefit the successors, assigns, heirs,
administrators, and transferees of the parties.


11.      Transfer of this Warrant or any Shares Issued on Conversion Hereof. The
Executive shall not sell, assign, pledge, transfer or otherwise dispose of or
encumber this Warrant or any Shares issued upon exercise hereof (collectively,
the “Securities”), except (i) pursuant to an effective registration statement
under the Securities Act of 1933, as amended (the “Securities Act”), or (ii)
pursuant to an available exemption from registration under the Securities Act
and applicable state securities laws and, if requested by the Company, upon
delivery by the Executive of an opinion of counsel satisfactory to the Company
to the effect that the proposed transfer is exempt from registration under the
Securities Act and applicable state securities laws. Any transfer or purported
transfer of the Securities in violation of this Section 12 shall be voidable by
the Company. The Company shall not register any transfer of the Securities in
violation of this Section 12. The Company may, and may instruct any transfer
agent for the Company, to place such stop transfer orders as may be required on
the transfer books of the Company in order to ensure compliance with the
provisions of this Section 12.
 
Page 3 of 6
Warrant No. [ ]

 
 

--------------------------------------------------------------------------------

 
 
13.      Amendments and Waivers. Any term of this Warrant may be amended and the
observance of any term of this Warrant may be waived (either generally or in a
particular instance and either retroactively or prospectively), with the written
consent of the Company and the Executive. Restrictions. By acceptance hereof,
the Executive acknowledges that the Shares acquired upon the exercise of this
Warrant have restrictions upon their resale imposed by state and federal
securities laws.
 
14.      Governing Law. This Warrant, and all related matters, whether in
contracts or tort, in law or in equity, or otherwise, shall be governed by the
laws of the State of Texas, without regard to choice of law or conflict of law
principles that direct the application of the laws of a different state.


15.      Severability. Wherever possible, each provision of this Warrant shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Warrant.


16.      Venue. All disputes and controversies arising out of or in connection
with this
Warrant shall be resolved exclusively by the state and federal courts located in
Travis County, Texas, and each party hereto agrees to submit to the jurisdiction
of said courts and agrees that venue shall lie exclusively with such courts.


17.      Waiver of Jury Trial. THE COMPANY AND THE HOLDER EACH HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS WARRANT.


18.      Non-circumvention. The Company hereby covenants and agrees that the
Company will not, by amendment of its Certificate of Incorporation, Bylaws or
through any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Warrant, and will at all times in good faith carry out all the
provisions of this Warrant and take all action as may be required to protect the
rights of the Executive.


19.      Effect of Facsimile and Photocopied Signatures. This Warrant may be
executed in several counterparts, each of which is an original. It shall not be
necessary in making proof of this Warrant or any counterpart hereof to produce
or account for any of the other counterparts. A copy of this Warrant signed by
one party and faxed to another party shall be deemed to have been executed and
delivered by the signing party as though an original. A photocopy of this
Warrant shall be effective as an original for all purposes.


 
[Signature Page Follows]
 
Page 4 of 6
Warrant No. [ ]

 
 

--------------------------------------------------------------------------------

 
 
 
This Warrant is issued effective as of the Date of Issuance set forth above.

 
ROCKDALE RESOURCES CORPORATION, a Colorado corporation
 
By:                                                                           
Leo Womack, Chairman
 
 
 
 
 
 
Page 5 of 6
Warrant No. [ ]

 
 

--------------------------------------------------------------------------------

 
 
Exhibit A
 
EXERCISE NOTICE


Rockdale Resources Corporation Attention: Corporate Secretary


The undersigned hereby elects to purchase, pursuant to the provisions of the
Warrant to Purchase Common Stock issued by Rockdale Resources Corporation, a
Colorado corporation (the “Company”) (Warrant No. [ ]) and held by the
undersigned, ___________ shares of Common Stock of the Company. Payment of the
Exercise Price per Share required under the Warrant accompanies this
Subscription.


The undersigned hereby represents and warrants that the undersigned is acquiring
such Shares for his own account for investment purposes only, and not for resale
or with a view to distribution of such Shares or any part thereof.


Date:
Signature ____________________________
Print Name ____________________________
Title ____________________________
Address ____________________________
Name in which Shares should be registered:
____________________________




 


 
Page 6 of 6
Warrant No. [ ]

 
 

--------------------------------------------------------------------------------

 